1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   JOHN WESLEY WILLIAMS,                            )   Case No. 1:16-cv-01584-LJO-SAB (PC)
                                                      )
12                    Plaintiff,                      )
                                                      )   ORDER DIRECTING DEFENDANTS TO FILE
13          v.                                            A RESPONSE TO PLAINTIFF’S FOURTH
                                                      )   MOTION TO EXTEND THE TIME TO FILE AN
14                                                    )   OPPOSITION
     C. BELL, et al.,
                                                      )
15                    Defendants.                     )   [ECF No. 104]
                                                      )
16                                                    )

17          Plaintiff John Wesley Williams is appearing pro se in this civil rights action pursuant to 42

18   U.S.C. § 1983.

19          On October 21, 2019, Plaintiff filed a fourth motion to extend the time to file an opposition to

20   Defendants’ motion for summary judgment. Plaintiff also requests the Court to stay the action and

21   appointment counsel for him.

22          Because Plaintiff continues to claim that he does not have access to his legal property to file a

23   response to the Defendants’ pending motion for summary judgment, the Court finds that a response by

24   Defendants regarding Plaintiff’s access to his property is necessary in order to rule on Plaintiff’s

25   request.

26   ///
27   ///

28   ///

                                                          1
1             Accordingly, it is HEREBY ORDERED that within seven (7) days from the date of service of

2    this order, Defendants shall file a response to Plaintiff’s October 21, 2019 (ECF No. 104), request for

3    an extension of time to file an opposition based on his contention that he does not have access to his

4    legal property.

5
6    IT IS SO ORDERED.

7    Dated:     October 23, 2019
8                                                      UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
